         Case 1:19-cv-10887-MKV Document 22 Filed 08/31/20 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC #:
 LUIGI GIROTTO,                                                DATE FILED: 08/31/2020

                            Plaintiff,

                    -against-
                                                                1:19-cv-10887-MKV
 MAURA'S KITCHEN INC., a New York
                                                             ORDER OF DISMISSAL
 corporation, d/b/a MAURA'S KITCHEN, and
 GROWAN PROPERTIES, LLC, a New York
 limited liability company,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the Parties that this case has been settled, it is

hereby ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by October 30, 2020. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: August 31, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
